                                          Case 3:19-cv-06865-MMC Document 25 Filed 10/27/20 Page 1 of 3




                                  1

                                  2

                                  3

                                  4

                                  5                            IN THE UNITED STATES DISTRICT COURT

                                  6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      MARIO TORRES,                                 Case No. 19-cv-06865-MMC
                                  9                    Plaintiff,
                                                                                       ORDER DENYING SEVENTH
                                  10              v.                                   REQUEST FOR EXTENSION
                                  11     DIANE BECTON, et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is plaintiff Mario Torres’s “Request for Extension of Time,” filed

                                  15   October 23, 2020, whereby he seeks a seventh extension of the deadline for filing his

                                  16   Second Amended Complaint. The instant request, like the immediately preceding four, is

                                  17   based on his inability to access the Contra Costa County Law Library in light of the

                                  18   COVID-19 pandemic, and, additionally, on the fact that he is facing deadlines in a

                                  19   number of other federal and state court cases.1 Having read and considered the instant

                                  20   request, the Court rules as follows.

                                  21          By order filed December 20, 2019, the Court dismissed plaintiff’s First Amended

                                  22   Complaint and afforded plaintiff leave to file, no later than January 17, 2020, an amended

                                  23   complaint. Thereafter, plaintiff was, as noted, granted six extensions of said deadline. In

                                  24   its most recent order granting such extension, the Court reiterated its concern as to the

                                  25   “amount of time the above-titled case has been pending without an operative complaint

                                  26
                                  27          1
                                               The first two extensions were granted on the basis of plaintiff’s then current
                                  28   incarceration.
                                          Case 3:19-cv-06865-MMC Document 25 Filed 10/27/20 Page 2 of 3




                                  1    having been filed” and noted that, despite its previously having advised plaintiff to

                                  2    “consult the Contra Costa County Bar Association about other potential resources,”

                                  3    plaintiff’s sixth request made “no reference to the availability of other resources or any

                                  4    inquiry he made in that regard, beyond whatever information he has received regarding

                                  5    the availability of the Contra Costa County Law Library.” (See Order, filed Aug. 24, 2020,

                                  6    at 1:20-2:2; 2:6-9 (internal quotation and citation omitted).) In light of his brother’s

                                  7    passing, however, the Court, by said order, granted plaintiff “one final extension” to file,

                                  8    no later than October 23, 2020, an amended complaint. (See id. at 2:10-13.)

                                  9           To date, plaintiff has not filed such complaint. Rather, as noted, plaintiff has filed a

                                  10   seventh Request for Extension of Time. In this latest request, plaintiff makes no

                                  11   reference to the Court’s statement in its prior order that his last extension was his “final”

                                  12   extension (see Order, filed Aug. 24, 2020, at 2:10-11), nor does he include any new facts
Northern District of California
 United States District Court




                                  13   that might warrant reconsideration of that determination.

                                  14          In particular, aside from listing the deadlines in his other cases and his need to

                                  15   “educate himself in all of [those] matters” as well, the only facts plaintiff includes in the

                                  16   instant request that are not included in his sixth request are that (1) the Contra Costa

                                  17   County Law Library is still closed and “a date of opening [is] not yet known”; (2) he is now

                                  18   able to use that law library’s email address to request information and, after making such

                                  19   request, he has not obtained “all that is needed.” (See Req. for Extension of Time, filed

                                  20   Oct. 23, 2020, at 2:12-28.)

                                  21          As with his sixth request, however, plaintiff again fails to address the efforts he has

                                  22   made, if any, to avail himself of other resources besides the Contra Costa County Law

                                  23   Library, despite his having been previously advised by the Court to consult the Contra

                                  24   Costa County Bar Association about such resources. Moreover, he again does not state

                                  25   whether he has made any inquiry as to the availability or cost of public transportation to

                                  26   the law library in Fairfield, which he states is open, or whether he knows anyone who

                                  27   could drive him there. Lastly, any obligations he may have in connection with other legal

                                  28   proceedings do not relieve plaintiff of the obligation to comply with the deadlines set in
                                                                                      2
                                          Case 3:19-cv-06865-MMC Document 25 Filed 10/27/20 Page 3 of 3




                                  1    this case.

                                  2           In light of the above, plaintiff’s seventh Request for Extension of Time is hereby

                                  3    DENIED, and the instant action is hereby DISMISSED.

                                  4           IT IS SO ORDERED.

                                  5

                                  6    Dated: October 27, 2020
                                                                                               MAXINE M. CHESNEY
                                  7                                                            United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    3
